Citation Nr: 0935566	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  00-11 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased rating for post-operative right 
knee injury with traumatic arthritis, currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which in pertinent part, granted a 30 percent rating for the 
Veteran's service-connected postoperative right knee injury, 
effective from June 3, 1998.  By February 2000 rating 
decision, the RO denied a rating in excess of 30 percent for 
a postoperative right knee injury, with traumatic arthritis.  
In January 2008, the Board issued a decision which, in 
pertinent part, denied a rating in excess of 30 percent for 
the Veteran's right knee disability.  The Veteran appealed 
that portion of the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In February 2009, a 
joint motion for an order vacating the Board decision and 
incorporating the terms of the remand was filed by the 
parties.  In February 2009, the Court issued on order 
granting the joint motion.  The case was returned to the 
Board for further action.


FINDINGS OF FACT

1.  Effective prior and subsequent to August 20, 1998, the 
Veteran's service-connected right knee disability was 
manifested by no more than instability, arthritis, chronic 
pain, and limitation of extension to 10 degrees.  

2.  Effective from September 30, 1999, the Veteran's service-
connected right knee disability was manifested by 
instability, arthritis, chronic pain, full extension, and 100 
degrees of flexion.

3.  Effective from October 11, 2001, the Veteran's service-
connected right knee disability was manifested by 
instability, arthritis, chronic pain, and range of motion 
from 10 to 110 degrees.  




4.  Effective from February 21, 2006, the Veteran's service-
connected right knee disability was manifested by 
instability, arthritis, chronic pain, and range of motion 
from 0 to 130 degrees - which the VA examiner opined could 
decrease to 0 to 100 degrees after prolonged standing or 
walking.  

5.  Effective from February 21, 2006, the Veteran's service-
connected right knee disability was also manifested by a 
well-healed surgical scar over the lateral aspect of the 
right knee which was mildly tender to palpation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
instability and subluxation of the service-connected right 
knee disability have not been met at any point during the 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2009).

2.  Effective prior to and from August 20, 1998, the 
schedular criteria for a separate 10 percent staged rating, 
but no higher, for limitation of motion of the service-
connected right knee disability were met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5261 (2009).

3.  Effective from September 30, 1999, the schedular criteria 
for a separate compensable staged rating, for limitation of 
motion of the service-connected right knee disability were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5261 (2009).

4.  Effective from October 11, 2001, the schedular criteria 
for a separate 10 percent staged rating, but no higher, for 
limitation of motion of the service-connected right knee 
disability were met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5261 (2009).

5.  Effective from February 21, 2006, the schedular criteria 
for a separate compensable staged rating, for limitation of 
motion of the service-connected right knee disability were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5261 (2009).

6.  Effective from February 21, 2006, the schedular criteria 
for a separate 10 percent rating for a scar of the service-
connected right knee disability were met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Where there is an uncured timing 
defect in the notice, subsequent action by the RO which 
provides the claimant a meaningful opportunity to participate 
in the processing of the claim can prevent any such defect 
from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The Supreme Court has held that - except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim - the burden of 
proving harmful error must rest with the party raising the 
issue, and determinations on the issue of harmless error 
should be made on a case-by-case basis.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).


In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in June 2004 which fully 
addressed the notice elements, and the claim was then 
readjudicated in an April 2006 SSOC.  Mayfield, 444 F.3d at 
1333.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Finally, the Board 
notes the RO sent the Veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the Veteran has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra.  Thus, the Board concludes 
that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records, and the 
Veteran underwent four VA examinations to assess the severity 
of his service-connected right knee disability.  In addition, 
it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


II.  Factual Background

On VA examination on August 20, 1998, the Veteran reported 
that he had incurred a sports-related injury to the knee in 
1969, had then undergone arthrotomy with removal of lateral 
semilunar cartilage, and had experienced continuing problems 
since that time, including during service.  On lower 
extremity examination, he was noted to walk with an obvious 
antalgic gait favoring his right lower extremity.  
Examination of the knee revealed evidence of obvious 
synovitis with a trace of effusion, and well-healed operative 
scars.  He lay on the examination table with his knees 
slightly flexed, and reported he had always had difficulty 
with full extension.  The right knee could be fully extended 
against some resistance, and could be flexed to only 120 
degrees.  The characteristic position of the Veteran while 
standing was with his knee in approximately 10 degrees of 
flexion.  He had a significant degree of quadriceps atrophy 
on the right.  On range of motion there was a considerable 
amount of interarticular crepitus, consistent with a 
diagnosis of degenerative arthritis.  The diagnoses included 
status post open arthrotomy and arthroscopic surgery of the 
right knee, with objective evidence of degenerative joint 
disease.  The examiner's functional assessment was that the 
Veteran had a significant problem with his right knee, that 
use of the brace was appropriate, and that he should limit 
his amount of standing, walking, and use of stairs.  

Upon VA examination on September 30, 1999, the Veteran 
reported that his right knee was painful every day, that it 
felt rough and would often catch, and that twisting or 
pivoting caused his knee to collapse.  He reported no 
swelling, but indicated the knee locked and he released it by 
massaging and gentle manipulation, and there was a snap or 
pop when the knee released.  On examination he had a normal 
gait and used a cane.  Examination of the right knee revealed 
he wore a foam rubber knee brace with metal hinges on the 
side.  He could not put full weight on the right foot and 
rise on the toes and flex the right knee.  His right calf and 
thigh were smaller than the left.  The right knee went from 
full extension to 100 degrees of flexion.  The right patella 
was wider than the right.  The ligaments in the right knee 
were satisfactory, and there as no evidence of a positive 
drawer sign or Lachman's sign.  There was no swelling or 
specific tenderness.  

On a private orthopedic consultation conducted in October 
1999 for the Veteran for Social Security Administration (SSA) 
disability benefits purposes, he said he had experienced 
progressive joint pains since he was 12 years old, which had 
been rapidly progressing.  His joint problems were severely 
debilitating and forced him to walk with a cane, and at times 
he used a leg brace and at times a walker.  On examination 
his gait was found to be abnormal and he walked with guarding 
and the aid of a cane.  Right knee range of motion was from 0 
to 100 degrees.  Neurological examination was within normal 
limits.  He was found to have degenerative arthritis in a 
diffuse manner involving multiple joints.  The examiner noted 
that the Veteran had impairments and restrictions which 
limited his ability to perform certain work-related 
activities such as standing or walking without the aid of a 
walker, and as a result, he was unable to perform lifting or 
carrying.  He was also noted to be precluded from climbing, 
stooping, kneeling, balancing, crouching, and crawling.

VA treatment records show that, in March 2000, the Veteran 
requested a renewal of his prescription for Tylenol with 
codeine.  He reported that his pain level was 10 on a scale 
of 1 to 10, and claimed he had pain in his knees, back, arms, 
and neck.  The assessment was that the Veteran was unable to 
maintain his regular activities due to pain.  A June 2000 X-
ray of the right knee showed osteoarthritic changes.

Private treatment records from Dr. Castillo show that in July 
2000 the Veteran complained of pain in the back, knee, and 
elbows.  He had falls intermittently since 1999 because of 
his right knee giving out.  He had been advised to have a 
knee replacement, but opted not to do this.  

Private treatment records from Dr. Lester, dated from 
September to November 2000, show that the Veteran complained 
of bilateral knee pain, the right worse than the left.  It 
was noted that he had arthritis of the lateral tibiofibular 
joint space, but his range of motion was still "quite 
good".  He wanted to have Hyalgan injections for his knee 
pain.

Private treatment records showed that in December 2000, the 
Veteran reported that his right knee locked and gave out, and 
that he wore a right knee brace.  

On VA examination on October 11, 2001, the Veteran was noted 
to be using a cane sometimes in his right hand and sometimes 
in his left.  He reported the cane was mostly for balance, 
and his gait was otherwise normal.  Examination of the right 
knee showed range of motion from 10 degrees of flexion to 110 
degrees of flexion.  The drawer sign, Lachman's sign, and 
McMurray's test were all negative, and collateral ligaments 
were "good".  X-rays showed mild to slightly moderate 
degenerative joint disease of the right knee.  

VA treatment records dated from March 2002 through August 
2006, showed that the Veteran received periodic treatment 
related to his reports of chronic pain in the back, right 
knee, and the elbows.  He Veteran was seen for pain 
medication management and continued to take pain medications 
for multiple orthopedic disabilities, including his right 
knee.

On VA examination on February 21, 2006, the Veteran complain 
of sharp, throbbing, and burning right knee pain.  He 
reported the pain was exacerbated by prolonged sitting, 
standing, walking, and bending, and that his pain was 
alleviated by changing positions or medications.  On 
examination he was noted to be in mild distress due to pain, 
and had difficulty getting on and off the examination table.  
He wore a right knee brace, and walked without evidence of a 
limp or discomfort.  Range of motion of the right knee was 
from 0 to 130 degrees.  There was a well-healed surgical scar 
over the olecranon process of the right elbow as well as the 
lateral aspect of the right knee which was mildly tender to 
palpation.  McMurray's test was positive.  Neurological and 
motor strength examination showed findings of 4+/5 in the 
right knee.  It was noted that the Veteran should avoid 
activities such as kneeling, bending, and prolonged standing 
or walking, to protect his right knee.  The examiner 
estimated that after prolonged standing or walking the range 
of right knee motion could decrease to 0 - 100 degrees on 
extension and flexion.

SSA records show that the Veteran was found to be disabled 
effective January 1998, and that his primary diagnosis was 
osteoarthrosis and allied disorders and his secondary 
diagnosis was disorders of the back (discogenic and 
degenerative).  These records included many duplicate VA 
treatment records, as well as other treatment records that 
documented a history of treatment for various medical 
problems, including the Veteran's right knee.

Received from the Veteran in December 2006 were documents 
which he claimed were related to his appeal to reopen his 
claim for his left knee and his back, both of which he 
claimed were secondary to his right knee problem.  Although 
he did not submit a waiver of RO review along with these 
documents, the Board notes that these documents, including a 
personal statement, his Medicare summary, and a private 
hospitalization report are either not pertinent to the issues 
currently on appeal before the Board and/or are cumulative of 
evidence previously in the file.

In the February 2009 joint motion, the parties (the Veteran 
and VA) noted that the Board (in the January 2008 decision) 
had conceded that the Veteran was entitled to a 30 percent 
rating and also stated that "it is clear that a 30 percent 
rating was assigned by the RO in the May 1999 rating 
decision, based on a finding of severe instability and 
subluxation of the right knee".  The parties indicated 
that,"the Board erred by failing to consider the assignment 
of a separate compensable rating for limitation of motion of 
the right knee based on the medical evidence of record, VA 
regulations, VA Office of General Counsel Precedent Opinions 
and this Court's precedent opinions".  The parties noted 
that the Board had stated that none of the findings of 
limitation of motion in flexion or extension approached that 
degree required for the Veteran's disability of the right 
knee to be increased.  The parties indicated that under 
38 C.F.R. § 4.71a, DC 5261, a Veteran is entitled to a 10 
percent evaluation when extension is limited to 10 degrees, 
and that, in reaching its decision that the Veteran was not 
entitled to a compensable rating for limitation of motion, 
the Board had not properly considered findings from the 
August 1998 and October 2001 VA examinations. 

The parties noted that the Board is legally required to 
follow VAOPGCPREC 2-97, 38 C.F.R. § 4.14, and Esteban v. 
Brown, 6 Vet. App. 259 (1994), and that applying those 
binding legal principles to the facts in this case, the 
Veteran was "entitled to the consideration of assignment of 
a compensable rating for limitation of motion in extension 
under DC 5261, in addition to the current 30 percent rating 
under DC 5257".  The parties noted that, because of the 
Board's failure to consider the medical findings from the 
August 1998 and October 2001 examination, the Court should 
vacate and remand the issue for consideration of a separate 
evaluation for limitation of extension under 38 C.F.R. 
§ 4.71a, DC 5261. 

III.  Analysis

A.  Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 C.F.R. § 4.1.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, a 10 
percent disability rating is assigned for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  A maximum 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis is rated 
based on limitation of motion of the affected joint.

38 C.F.R. § 4.71a, Diagnostic Code 5260 provides the criteria 
for limitation of flexion of the leg.  A rating of 0 percent 
is assigned where flexion is limited to 60 degrees; 10 
percent is assigned for limitation of flexion to 45 degrees; 
and 20 percent is warranted for limitation of flexion to 30 
degrees.  A rating of 30 percent is warranted where flexion 
of the leg is limited to 15 degrees.

Diagnostic Code 5261 provides the criteria for limitation of 
extension of the leg.  A rating of 0 percent is assigned 
where extension is limited to 5 degrees; 10 percent is 
assigned for limitation of extension to 10 degrees; and 20 
percent is warranted for limitation of extension to 15 
degrees. A rating of 30 percent is warranted where extension 
of the leg is limited to 20 degrees; a 40 percent rating is 
assigned where extension is limited to 30 degrees; and a 50 
percent disability rating is warranted when extension is 
limited to 45 degrees.

38 C.F.R. § 4.71, Plate II, reflects that normal flexion and 
extension of a knee is from zero degrees of extension to 140 
degrees of flexion.

Also relevant to this case are Diagnostic Codes 5003, 5010, 
and 5257-5261.  The Board notes that the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the General Counsel has also held that, when X-ray 
findings of arthritis are present and a veteran's knee 
disability is evaluated under DC 5257, the Veteran would be 
entitled to a separate compensable evaluation under DC 5003 
if the arthritis results in limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.  Furthermore, to warrant a separate rating for arthritis 
based on X-ray findings and limited motion under DCs 5260 or 
5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion, under 38 C.F.R. § 4.59.

B.  Discussion

The Veteran's service-connected post-operative right knee 
injury with traumatic arthritis has been assigned a 30 
percent rating under the criteria of 38 C.F.R. § 4.71a, DC 
5257, which assigns a maximum 30 percent rating when 
recurrent subluxation or lateral instability is severe.

Although the Veteran has complained of his right knee giving 
out, and he has worn a knee brace (prescribed by VA) for many 
years, his right knee was also essentially found to be stable 
on VA examinations in 1999 and 2001.  However, to whatever 
extent the Veteran still experiences subluxation or 
instability, it is clear that a 30 percent rating was 
assigned by the RO in the May 1999 rating decision, based on 
a finding of severe instability or subluxation of the right 
knee.  Because a rating in excess of 30 percent may not be 
assigned under DC 5257, the Board will determine whether the 
Veteran's service-connected right knee disability warrants a 
higher rating under a separate diagnostic code.

The Veteran has never been diagnosed with ankylosis of the 
knee, nor has he complained of an inability to move his knee.  
Therefore, Diagnostic Code 5256 is not for application.  
Likewise, the Veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula; therefore, DC 5262 does 
not apply.

With regard to limitation of motion of the right knee, the 
Board notes that the clinical findings reported have varied.  
The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability which might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, supra.  In this case, a review of the competent 
evidence of record indeed shows that the Veteran's range of 
right knee motion findings have resulted in distinct degrees 
of disability.  Thus, the Board will consider whether 
different ratings may be warranted for different time 
periods.

The record reflects that the Veteran filed his claim for an 
increased rating for his service-connected right knee 
disability in June 1998.  On VA examination on August 20, 
1998, he lay on the examination table with his knee slightly 
flexed, and said he always had difficulty with full 
extension.  The right knee could be fully extended against 
some resistance, and could be flexed to only 120 degrees.  
The characteristic position of the Veteran while standing was 
with his knee in approximately 10 degrees of flexion.  Thus, 
the findings made on the August 1998 VA examination 
approximate the rating criteria in order for a separate, 
staged,10 percent rating to be assigned for limitation of 
extension of the service-connected right knee.  38 C.F.R. 
§§ 4.7, 4.71a, DC 5261; Hart v. Mansfield, supra.  

On VA examination in September 1999, the Veteran's right knee 
range of motion of was from full extension to 100 degrees of 
flexion.  On a private consultation in October 1999, the 
range of right knee motion was from 0 to 100 degrees.  Thus, 
the findings made on the September 1999 VA examination and 
the October 1999 private consultation and subsequent 
treatment records do not approximate the rating criteria in 
order for a separate, staged, compensable rating to be 
assigned for limitation of motion of the service-connected 
right knee disability.  38 C.F.R. §§ 4.7, 4.71a, DC 5261; 
Hart v. Mansfield, supra.

On VA examination in October 11, 2001, however, the range of 
right knee motion was from 10 degrees to 110 degrees.  Thus, 
the findings made on the October 2001 VA examination 
approximate the rating criteria in order for a separate, 
staged,10 percent rating to be assigned for limitation of 
extension of the service-connected right knee disability, 
effective from October 11, 2001.  38 C.F.R. §§ 4.7, 4.71a, 
DC 5261; Hart v. Mansfield, supra.  However, on VA 
examination on February 21, 2006, the range of right knee 
motion was reported to from 0 to 130 degrees.  Thus, the 
findings made on the February 2006 VA examination do not 
approximate the rating criteria in order for a separate, 
staged, compensable rating to be assigned for limitation of 
motion of the service-connected right knee disability.  
38 C.F.R. §§ 4.7, 4.71a, DC 5261; Hart v. Mansfield, supra.

The Board acknowledges that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate rating 
for a disability.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.  In this regard, the record reflects that the 
Veteran has certainly complained of a history of chronic 
right knee pain.  However, even considering the effects of 
pain on use and during flare-ups, and the other factors 
addressed in DeLuca v. Brown, supra, there is no objective 
evidence of more than characteristic pain on motion of the 
right knee and the right knee becoming painful on use.  See 
38 C.F.R. §§ 4.40, 4.45.  With regard to establishing loss of 
function due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  The 
Board finds that the effects of pain reasonably shown to be 
due to the Veteran's service-connected right knee disability 
are contemplated in the 30 percent rating assigned for 
instability and the separate staged ratings assigned for 
limitation of extension of the right knee.  There is no 
indication in the record that pain, due to disability of the 
right knee, causes functional loss greater than that 
contemplated by the ratings currently assigned.  38 C.F.R. § 
4.40, 4.45; DeLuca v. Brown, supra.

In conclusion, the evidence of record supports assignment of 
separate and staged ratings for instability and for arthritis 
(limitation of motion) of the right knee during the appeal 
period in question - June 1998 to the present.  In that 
regard, the preponderance of the evidence reflects that no 
more than a 30 percent rating is warranted for right knee 
instability at any time during the appeal period.  As for 
that 30 percent rating, it could be posited that reduction 
may be warranted, since the assignment of separate ratings 
for the knee may cover disability previously considered in 
the 30 percent rating.  However, the joint motion filed in 
the Court implies that the 30 percent rating should not be 
disturbed in this decision, and the Board views that 
discussion as constituting the law of the case in this 
matter.

With regard to right knee arthritis, the Board notes that 
prior and subsequent to August 20, 1998, the competent 
evidence of record supports the assignment of a 10 percent 
rating for limitation of extension of the right knee.  Hart, 
supra.  Then, effective from September 30, 1999, the 
preponderance of the evidence of record is against assigning 
a separate compensable for limitation of motion of the right 
knee.  Effective from October 11, 2001, the competent 
evidence of record supports the assignment of a 10 percent 
rating for limitation of extension of the right knee.  
Effective from February 21, 2006, the preponderance of the 
evidence of record is against assigning a separate 
compensable for limitation of motion of the right knee.  In 
addition, effective from February 21, 2006, the competent 
evidence of record supports assigning a 10 percent rating for 
a tender right knee scar.  The Board notes that, in reaching 
these conclusions, the benefit-of-the-doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

We have also considered whether this case warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  
However, the evidence does not reflect that the disability at 
issue has caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Although the Veteran has complained 
that his knee problems interfere with his job as a salesman, 
there is no contention or indication that his right knee 
impairment, in and of itself, is productive of marked 
interference with other employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Moreover, while 
the record reflects that the Veteran does receive SSA 
disability benefits, it appears that his disability 
encompasses arthritis of several joints, including the knees, 
back, neck, and elbow. 

In addition, the Court has held that, "if the criteria 
reasonably describe the claimants disability level and 
symptomatology, then the claimants disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Hence, referral for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321 is not warranted in this 
case.  It is noted that the Veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
impairment.  


ORDER

A rating in excess of 30 percent for instability of the 
Veteran's service-connected right knee disability is denied.

A 10 percent rating, effective prior to and from August 20, 
1998, for arthritis and limitation of motion of the Veteran's 
service-connected right knee disability is granted.  

A compensable rating, effective from September 30, 1999, for 
arthritis and limitation of motion of the Veteran's service-
connected right knee disability is denied.  

A 10 percent rating, effective from October 11, 2001, for 
arthritis and limitation of motion of the Veteran's service-
connected right knee disability is granted.  


[Continued on Next Page]


A compensable rating, effective from February 21, 2006, for 
arthritis and limitation of motion of the Veteran's service-
connected right knee disability is denied.  

A 10 percent rating, effective from February 21, 2006, for a 
tender scar on the Veteran's service-connected right knee is 
granted.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


